EXHIBIT 10.3

FIRST AMENDMENT
TO
BRUSH ENGINEERED MATERIALS INC.
EXECUTIVE DEFERRED COMPENSATION PLAN II

The Brush Engineered Materials Inc. Executive Deferred Compensation Plan II (the
“Plan”), adopted on December 7, 2004 for years beginning after December 31,
2004, is hereby amended effective February 7, 2006, in the respects hereinafter
set forth.

1. Section 5.2 of the Plan is amended and restated to provide as follows:

5.2 Investment Return. Each Account shall be deemed to bear an investment return
as if invested in the manner elected by the Participant from a list of
investment funds from time to time determined by the Compensation Committee. The
Compensation Committee may delegate to the Company’s Pension Investment
Committee the duty and authority to determine the investment funds to be used
for this purpose under the Plan, including the discretion to eliminate, add, or
substitute investment funds from time to time. Deemed investment return under
the Plan shall be determined from the date of crediting of an amount to the
Participant’s Account (including deemed income thereon) through the date of
complete distribution of the Account. Beginning April 1, 2006, a Participant
shall be permitted to change his investment elections under the Plan for any
portion or all of his Account as of the first business day of any calendar
quarter in accordance with such rules and procedures as the Company shall
establish for this purpose. The Company shall have no obligation to actually
invest funds pursuant to a Participant’s elections, and if the Company does
invest funds, a Participant shall have no right to any invested assets other
than as a general unsecured creditor of the Company. During any period in which
a Participant has not made an election relating to the investment of some
portion of his Account, such as in the case of an investment fund previously
selected by the Participant ceasing to be available under the Plan, the Pension
Investment Committee shall determine the investment fund or funds to be used in
determining investment return for that portion of his Account.

2. The first sentence of Section 8.5 of the Plan is amended to provide as
follows:

Subject to the provisions of Section 8.12, the Company reserves the right to
amend, modify, suspend or terminate the Plan at any time by action of its Board
or of the Organization and Compensation Committee of its Board; provided that no
prior notice to any Participant shall be required, and provided, further, that
no such action may deprive a Participant of his rights to receive a benefit
pursuant to the Plan with respect to compensation deferred prior to such action.

* * *

IN WITNESS WHEREOF, Brush Engineered Materials Inc. has caused this Amendment to
be executed by its duly authorized officer this      day of February, 2006.

BRUSH ENGINEERED MATERIALS INC. By     Name:

Title:

